Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1,2, 4, 5, 21-25, is/are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by Musbach (US 20070135763).
Regarding claim 1, Musbach discloses a surgical system (catheter 116; Medical device of FIG. 6) comprising: 
an instrument (catheter 116) comprising an end effector (balloon 128; FIG. 6), the instrument capable of articulation via a bending section (elongate shaft 132 is a hypotube capable of bending; micromachined hypotube provides flexibility; abstract; para [0102]), wherein the bending section comprises: 
a body including a first strut and a second strut (FIG. 11; annotated below); and 
a channel (guidewire lumen 150; para [0092]) formed through the body, wherein the first strut and the second strut form a gap (opening 154; FIG. 11) therebetween, wherein the gap is in communication with the channel formed through the body (FIG. 11) wherein the channel comprises a top pathway, a bottom pathway and a narrowed region therebetween connecting the top and bottom pathways (FIG. 11); and
wherein the narrowed region comprises a smaller cross-sectional width than the top pathway and the bottom pathway (FIG. 11).

    PNG
    media_image1.png
    559
    738
    media_image1.png
    Greyscale

Regarding claim 2, Musbach discloses wherein the gap is formed through an outer surface of the body (FIG. 11; guidewire port 130).
Regarding claim 4, Musbach discloses wherein a size of the gap between the first strut and the second strut is capable of changing (The gap between the struts, FIG. 11, is capable of changing because of the Young’s modulus of elasticity of the material of the hypotube. FIG. 12; ).
Regarding claim 5, Musbach discloses wherein the channel is non-cylindrical (Because the opening 154 is connected to channel 150, a portion of the channel becomes non-cylindrical.).
Regarding claim 15, Musbach discloses surgical system (catheter 116; Medical device of FIG. 6) comprising:
 an instrument (catheter 116) comprising an end effector (balloon 128; FIG. 6), the instrument capable of articulation via a bending section (elongate shaft 132 is a hypotube capable of bending), wherein the bending section comprises: 
a body (FIG. 11; annotated below) including a first strut and a second strut; 
a gap (opening 154; FIG. 11) formed through an outer surface of the body; and 
a channel (guidewire lumen 150; para [0092]) formed through the body, wherein the gap and the channel are in communication (FIG. 11), wherein the channel comprises a top pathway, a bottom pathway and a narrowed region there between connecting the top and bottom pathways (FIG. 11, annotated); and wherein the narrowed region comprises a smaller cross-sectional width than the top pathway and the bottom pathway (FIG. 11).
Regarding claim 16, Musbach discloses wherein the channel is non-cylindrical (Because the opening 154 is connected to channel 150, a portion of the channel becomes non-cylindrical.).
Regarding claim 18, Musbach discloses wherein the gap is formed between the first strut and the second strut (The gap between the struts, FIG. 11,).
Regarding claim 19, Musbach discloses wherein a size of the gap between the first strut and the second strut is capable of changing (The gap between the struts, FIG. 11, is capable of changing because of the Young’s modulus of elasticity of the material of the hypotube. FIG. 12;).
Regarding claim 21, Musbach discloses wherein the top pathway comprises a larger cross- sectional width than the bottom pathway (FIG. 11).
Regarding claim 22, Musbach discloses wherein the channel further comprises an open region that permits lateral insertion of ancillary components into the channel (Open region allows the lateral insertion of the ancillary components into the channel. Fig. 11).
Regarding claim 23, Musbach discloses wherein the open region comprises two opposing fingers (FIG. 11).
Regarding claim 24, Musbach discloses wherein the two opposing fingers are separated by a gap when the body is in an unarticulated state (FIG. 11).
Regarding claim 25, Musbach discloses wherein the two opposing fingers are configured to move toward one another when the body is articulated (The gap between the struts, FIG. 11, is capable of changing because of the Young’s modulus of elasticity of the material of the hypotube. FIG. 12;).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 7-8, 11-13, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Musbach in view of Stone (US 6491626) and further in view of Breedveld (US 20080234545).
Regarding claim 7, Musbach does not expressly disclose wherein the channel receives an articulation wire.
 Stone is directed to a surgical system (an articulator 20; FIG. 17) and teaches wherein the channel receives an articulation wire (Control wire 50 received in the channel 42, 44; FIGS. 11C-11D; col. 7, lines 29-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Musbach to include an articulation wire in the channel (channel 150) in accordance with the teaching of Stone for articulating the surgical system.
Regarding claim 8, Musbach does not expressly disclose wherein the channel further receives an ancillary component of the end effector.
Stone disclose wherein the channel further receives an ancillary component (Control wire 50 is an ancillary component. col. 6, lines 34-41; FIG. 17) of the end effector. 
Regarding claim 11, Musbach does not expressly disclose wherein the end effector comprises a pair of tines.
Stone discloses wherein the end effector comprises a pair of tines (Pair of jaws of forceps 70; FIG. 17; It is noted that tines are considered as prongs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Musbach to have pair of tines used in the distal end for surgical purpose in accordance with the teaching of Stone for another surgical use such as cutting.
Regarding claim 12, Musbach discloses wherein the end effector is passable through a working channel such that it is interchangeable (Balloon 128 can be passed through the working channel 150. FIG. 6).
 Regarding claim 13, Musbach does not expressly disclose wherein the end effector comprises forceps, scissors, a laser, a camera, a cautery tool, or a needle.
Stone discloses wherein the end effector comprises forceps (Pair of jaws 72; FIG. 17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Musbach to have pair of tines used in the distal end for surgical purpose in accordance with the teaching of Stone for another surgical use such as cutting. 
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Musbach in view of Stone (US 6491626) and further in view of Breedveld (US 20080234545).
Regarding claim 9, Musbach does not expressly disclose wherein the ancillary component comprises fibers or electrical wires. 
Breedveld is directed to surgical instruments of a minimally invasive nature (abstract; para [0001]) and teaches an instrument (instrument 1; FIG. 1A; para [0031]) comprising a channel formed through a body (center of channel formed by ring of cables 6, where cable 16 can undergo longitudinal movement. FIG.4, para [0040]) wherein the channel receives an articulation wire (cable 16; Cable 16 functions as traction rope and can undergo longitudinal movement. Para [0040]), the channel further receives an ancillary component of an end effector, and the ancillary component comprises electrical wires (In view of para [0019]-[0020], the channel can have multiple power cables with separate functions. For example, a power cable can be used as a traction rope (e.g., cable 16 discussed above) while the other power cables can be used for other functions. The other power cables can be considered as ancillary component.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the surgical system of Musbach to include ancillary component with cables in accordance with the teaching of Breedveld to provide additional functionality with the system such as - some cables can used for traction while the other may be used for electric power supply.



Response to Arguments
Applicant’s arguments filed 8/18/2022 have been fully considered and are persuasive.  Therefore, the rejection dated 03/18/2022 has been withdrawn. However, in view of amendment, a new rejection has been made. See rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
10/19/2022